Citation Nr: 0919639	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.   07-09 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.
 
3.  Entitlement to accrued benefits based on an effective 
date earlier than July 22, 1996 for the grant of service 
connection for residuals of cold injuries, bilateral lower 
extremities.  

4.  Entitlement to accrued benefits based on an earlier 
effective date for the grant of total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and son-in-law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to December 
1947 and from August 1950 to August 1951.  He died on 
November [redacted], 2003.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In an August 2004 rating decision, the RO denied service 
connection for the cause of the Veteran's death, entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318 and an 
earlier effective date for TDIU. 

At her May 2006 hearing at the RO in front of a Decision 
Review Officer (DRO hearing), the appellant claimed 
entitlement to an earlier effective date for the Veteran's 
service-connected residuals of cold injuries to both lower 
extremities.  The Veteran had been granted service connection 
for 30 percent disability ratings for each leg for residuals 
of cold injuries in both lower extremities in a November 2002 
rating decision, with an effective date of August 27, 2001.  

In March 2007, the RO found clear and unmistakable evidence 
in a 1998 rating decision that denied service connection for 
residuals of cold injuries involving both lower extremities.  
The RO granted a new effective date of July 22, 1996 for a 30 
percent disability rating for residuals of cold injuries on 
the bilateral lower extremities and assigned separate 30 
percent disability ratings for each leg as of January 12, 
1988.

In March 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   At this 
hearing, the appellant, through her representative, claimed 
clear and unmistakable evidence in a December 1951 rating 
decision which granted service connection for the Veteran's a 
strained muscle on the dorsum of the Veteran's left foot.  
The appellant claimed that the Veteran was actually suffering 
from residuals of cold injuries to his foot, and that there 
was a misdiagnosis.   
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318, entitlement to accrued benefits based on an 
effective date earlier than July 22, 1996 for the grant of 
service connection for residuals of cold injuries, bilateral 
lower extremities and entitlement to accrued benefits based 
on an earlier effective date for TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2003.  The immediate 
cause of death listed on his death certificate was 
cardiomyopathy.   
 
2.  The appellant was married to the Veteran at the time of 
his death.

3.  At the time of the Veteran's death, he was service-
connected for residuals of cold injuries to his right and 
left lower extremities, at 30 percent disability ratings 
each, for a strained muscle in the dorsum of his left foot, 
at a noncompensable disability rating, and was in receipt of 
a TDIU rating.   

4.  There is no competent medical evidence that links the 
Veteran's fatal cardiomyopathy to an incident or event in 
service or to the Veteran's service-connected residuals of 
cold injuries to his right and left lower extremities or 
strained muscle in the dorsum of his left foot.


CONCLUSION OF LAW

A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a March 2004 
letter sent to the appellant that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the Veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge that the 
Veteran was not service connected for any disabilities.  The 
appellant contends that the Veteran's fatal cardiomyopathy is 
a result of his service-connected cold injury residuals of 
his lower extremities.  The Board observes that the nature of 
the appellant's claim reflects her actual knowledge that the 
Veteran of the disabilities for which the Veteran was granted 
service connection and those for which he was not service 
connected for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA examiner 
opinions, private medical records and statements, a VHA 
opinion and lay statements have been associated with the 
record.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  

For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran served on active duty from March 1946 to December 
1947 and from August 1950 to August 1951.  He died on 
November [redacted], 2003.  The immediate cause of death listed on 
his death certificate was cardiomyopathy.   Prior to his 
death, the Veteran was service-connected for cold injury 
residuals frozen right foot at a 30 percent disability 
rating, cold injury residuals frozen foot at a 30 percent 
disability rating and strained muscle of the dorsum of the 
left foot at a noncompensable disability rating, for a 
combined rating of 60 percent.  The appellant contends that 
the Veteran's service-connected severe frostbite resulted in 
complicating his diabetes, heart disease and circulatory 
conditions.  

The Veteran's service treatment records did not show 
treatment for or diagnosis of a cardiac condition. 

December 1997 VA examinations reflect that the Veteran's 
history included cold exposure to his feet while serving in 
Korea.  He had a history of diabetes and hypertension.  He 
was status post removal of a benign left lung lesion, 
treatment of bladder cancer which included chemotherapy and 
bilateral carotid endarterectomy in 1991.  The examiner noted 
there were no symptoms referable to an aortic or other 
aneurism, and he had not had any vascular surgery.  The 
Veteran reported constant pain in his feet and paresthesias 
at night.  Upon physical examination, there were no evident 
renal, cardiac or cerebral arteriosclerotic foci, aneurysm, 
superficial phlebitis, ulceration or tissue loss, edema or 
varicosities.  The foot examiner noted that the Veteran's 
symptoms in his feet were the sequela of frozen feet.  

An October 2002 VA examination report shows that the Veteran 
complained of Raynaud's, numbness, cold, recurrent fungal 
infections, pain and increased sweating.  He was in a 
wheelchair and his neurological examination revealed 
decreased reflexes and sensation to pain.  He was diagnosed 
with frozen feet, with functional loss due to pain.

A June 2003 private consultation report shows that the 
Veteran had multiple medical problems including diabetes, 
hypertension, chronic renal insufficiency, atherosclerotic 
heart disease and cardiac dysrhythmias.  It was noted that he 
had a longstanding history of diabetic neuropathy.  He had 
presented in January 2003 with progressive shortness of 
breath and upper extremity swelling.  There was also a 
question of altered mentation.  The examiner noted that his 
medical history included cardiomyopathy, heart failure, 
bladder cancer and myelodysplastic syndrome.  It was noted 
that his previous surgeries included carotid endarterectomy.  
The impression was acute chronic renal failure, congestive 
heart failure, diabetes with diabetic neuropathy and a 
history of hypertension.  The examiner noted that his recent 
exacerbation of chronic renal insufficiency was probably 
related to his congestive heart failure and, despite some 
improvement in his heart failure, his renal function had not 
improved.   

An October 2003 private medical record reflects that the 
Veteran had a dysfunction of his port-a-cath.  It was noted 
that he had past medical history of diabetes mellitus type 
II, mild renal insufficiency, hypertension, coronary artery 
disease, arthritis, lung cancer, bladder cancer, carotid 
artery angioplasty, stents placed in the heart and cataract 
surgery bilaterally.  The impression was lymphedema of the 
right arm, abnormally functioning port-a-cath, hypertension, 
diabetes mellitus and end stage cardiomyopathy.  

A private discharge summary dated November 18, 2003 reflects 
that the Veteran's port-a-cath was replaced without problems, 
and that he was treated for cellulitis of the left arm while 
in the hospital.  The examiner noted that he had end-stage 
cardiomyopathy and renal insufficiency which increased 
slightly during his hospital stay.  He examiner noted that 
the follow up would be home health since the Veteran was home 
bound.  

As noted above, the Veteran died on November [redacted], 2003.  The 
immediate cause of death listed on his death certificate was 
cardiomyopathy.   

A January 2004 letter from M.H., M.D., reflects that he 
treated the Veteran until his death and that he had long term 
diabetes mellitus and coronary artery disease with congestive 
heart failure.  He noted that the Veteran had frostbite in 
his feet due to exposure to 40 degree below zero weather 
while he was in the service, and opined that this may have 
resulted in complicating his diabetes, heart disease and 
circulatory problems. 

A July 2004 VA medical opinion shows that the examiner 
reviewed the Veteran's extensive medical history.  The 
examiner noted that there was no history of ulcerations of 
the feet, amputations, claudications or problems with 
peripheral vascular disease.  He opined that it was less 
likely that the Veteran's death was related to his severe 
frostbite, but that more information in the form of his death 
summary or discharge summary around the time of his death 
should be helpful in making a further determination.  These 
records were not part of the claims folder at the time of 
this opinion.
	
In an April 2005 letter, B.I., M.D. noted that the Veteran's 
death certificate only listed cardiomyopathy as his cause of 
death, and that the Veteran's diagnoses included congestive 
heart failure, coronary artery disease, hyperlipidemia, 
chronic renal insufficiency and frost bite cold injuries of 
the lower extremities.  He opined that these diagnoses should 
have been listed on his death certificate because they, more 
likely than not, contributed to his cardiac condition.

A May 2005 VA medical opinion shows that the examiner 
reviewed the additional information supplied in the Veteran's 
extensive claims file, which included the hospitalization and 
discharge records from June to November 2003.  He opined that 
the Veteran's service-connected residuals of cold injury did 
not materially contribute to or hasten the Veteran's death.  
The examiner noted that the Veteran's death was a result of 
his extensive cardiovascular disease, which included chronic 
ischemic heart disease. The examiner noted that the Veteran 
also had chronic renal failure and diabetes mellitus, type 
II.  The examiner concluded that these processes in toto were 
most likely major contributors in his death.  

In a July 2007 letter from B.I., M.D., he noted that the 
Veteran's feet were such that he was not ambulatory and was 
unable to exercise to promote good cardiovascular health, and 
that his declined physical health resulted years after his 
cold weather injury, which occurred during his military 
service.  After reviewing the Veteran's medical records, he 
opined that more likely than not, the conditions causing or 
contributing to his poor cardiovascular health were directly 
or secondarily related to his military service and ultimately 
caused his death.

In October 2007, the appellant has submitted evidence from a 
VA website entitled "Korean War Summary."  
http://www.va.gov/oaa/pocketcard/korea_sumary.asp.  The 
website indicates that it is important for VA staff examining 
Veteran's who have cold injuries to be familiar with the 
recognized long-term and delayed sequelae, which include 
peripheral neuropathy, skin cancer in the frostbite scars, 
arthritis in involved areas, chronic tinea pedis, fallen 
arches and stiff toes, nocturnal pain and cold sensitization.  
The website noted that these cold-related problems may worsen 
as the Veteran grows older and develop complicating 
conditions such as diabetes and peripheral vascular disease.  
The appellant also submitted a VA employee education systems 
video entitled "Cold Injury: Diagnosis and Management of 
Long Term Sequelae" released May 1998.  The appellant's 
representative submitted a form 646, in which he referred to 
the video provided by the appellant.  He noted that, in the 
video, the Chief Public Health and Environmental Officer at 
the VA Headquarters stated that "research has shown that 
some of the effects from extensive cold injuries, even those 
believed healed after exposure, may be irreversible, life 
time wounds, that progressively worsen with age."  The 
appellant, through her representative, contended that, with 
this medical principle, it could be established that the 
Veteran's bilateral foot disorder must have certainly 
worsened over the years.  The representative also notes that 
the video stated that cold injury may result in tissue 
damage, loss of function, neurocirculatory loss and even 
death, that both non-freezing and freezing cold injuries may 
result in neurologic and vascular injury and that neurologic 
injury is manifested by bouts of pain in extremities, hot or 
cold tingling paresthesias, conduction velocity detriments 
and numbness throughout one's life.  The rep noted that, in 
his expert medical opinion in July 2007, B.I., M.D. again 
asserted that it was his professional opinion after reviewing 
the Veteran's medical records that more likely that not, the 
conditions causing or contributing to his poor cardiovascular 
health were directly or secondarily related to his military 
service and ultimately caused his death.  In the video, an 
orthopedic surgeon, W.J.M., M.D., stated that "vascular 
injury may occur following freezing and during thawing as in 
reprofusing injury."  The representative then argued that it 
can then be said that it is very likely that the Veteran may 
have suffered with vascular injury due to his cold injuries 
for the remainder of his life and that vascular injury, as 
pointed out by B.I., M.D., was a condition causing or 
contributing to his poor cardiovascular health, which was 
directly related to his cause of death.  In the video, 
W.J.M., M.D. declared that the danger is the sudden release 
of metabolites and release of excess amounts of potassium 
from muscle degeneration and injury that may cause 
cardioplegia.  The representative then quoted DORLANDS POCKET 
MEDICAL DICTIONARY (27th ed.) as defining cardioplegia as 
"as arrent of myocardial contractions, as by use of 
chemicals compounds or cold in cardiac surgery."  

An April 2009 VHA examiner noted that the Veteran had 
suffered from frostbite of the lower extremities while he was 
in the service from 1946 to 1947 and 1950 to 1951.  He did 
not have any history of cardiac disease while in the service.  
He was diagnosed with diabetes mellitus, hypertension, 
coronary artery disease and renal insufficiency many, many 
years later.  The Veteran later developed cardiomyopathy 
(resulting from diabetes, hypertension and coronary artery 
disease together) with congestive heart failure.  The 
examiner noted that the Veteran died of cardiomyopathy and 
opined that his frostbite was not responsible in any way for 
the cause of his cardiomyopathy or diabetes mellitus or 
hypertension.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  An opinion that is based 
on review of the entire record may be more probative than an 
opinion that is based on reported history.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that 
these opinions are speculative because they are not based on 
clinical data or other rationale, and thus do not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  One of the factors for assessing 
the probative value of a medical opinion is the physician's 
access to the claims file. Prejean v. West, 13 Vet. 444, 448-
9 (2000).  However, recently the Court determined that review 
of the claims file by a VA examiner, without more, does not 
automatically render the examiner's opinion competent or 
persuasive, and conversely a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  In other words, the focus is not on 
whether the clinician had access to the claims file, but 
instead on whether the clinician was informed of the relevant 
facts in rendering a medical opinion.  Further, the Court 
held that a medical opinion that contains only data and 
conclusions is not entitled to any weight.  A review of the 
claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Initially, the Board notes that none of the examiners who 
treated the Veteran in the last months of his life related 
his cold injuries of his lower extremities to his cardiac 
condition.  The June 2003 private consultation report shows 
that the Veteran had multiple medical problems including 
diabetes, hypertension, chronic renal insufficiency, 
atherosclerotic heart disease and cardiac dysrhythmias.  It 
was noted that he had a longstanding history of diabetic 
neuropathy.  The impression was acute chronic renal failure, 
congestive heart failure, diabetes with diabetic neuropathy 
and a history of hypertension.  The examiner noted that his 
recent exacerbation of chronic renal insufficiency was 
probably related to his congestive heart failure and, despite 
some improvement in his heart failure, his renal function had 
not improved.   An October 2003 private medical record 
reflects that the Veteran had past medical history of 
diabetes mellitus type II, mild renal insufficiency, 
hypertension, coronary artery disease, arthritis, lung 
cancer, bladder cancer, carotid artery angioplasty, stents 
placed in the heart and cataract surgery bilaterally.  The 
impression was lymphedema of the right arm, abnormally 
functioning port-a-cath, hypertension, diabetes mellitus and 
end stage cardiomyopathy.  The private discharge summary 
dated November 18, 2003 reflects that the Veteran had end-
stage cardiomyopathy and renal insufficiency which increased 
slightly during his hospital stay.   None of these examiners 
noted his cold injuries as being related to his fatal 
cardiomyopathy.

The January 2005 letter from M.H., M.D., reflects his opinion 
that the Veteran's frostbite may have resulted in 
complicating his diabetes, heart disease and circulatory 
problems; however, a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship.  Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  As such, the Board finds that this opinion 
lacks probative value.

In his April 2005 letter, B.I., M.D., opined that congestive 
heart failure, coronary artery disease, hyperlipidemia, 
chronic renal insufficiency and frost bite cold injuries of 
the lower extremities should have been listed on his death 
certificate because they, more likely than not, contributed 
to his cardiac condition.  However, there is no evidence that 
this examiner reviewed the Veteran's treatment records for 
the last months of the Veteran's life in formulating this 
opinion.  As noted above, whether the clinician was informed 
of the relevant facts in rendering a medical opinion is a 
factor in determining whether the opinion has probative 
value.  Nieves-Rodriguez, supra.  In his June 2007 letter, 
the same private examiner noted that the Veteran was unable 
to exercise to promote good cardiovascular health due to his 
foot disorder, that his declined physical health resulted 
years after his cold weather injury and that, after reviewing 
the Veteran's medical records, he found that more likely that 
not, the conditions causing or contributing to his poor 
cardiovascular health were directly or secondarily related to 
his military service and ultimately caused his death.  The 
Board notes that none of the examiners noted the Veteran's 
lack of exercise in relation to his fatal cardiomyopathy.  In 
addition, in this opinion, the examiner did not provide any 
rationale for his opinion.  He did not discuss the Veteran's 
chronic ischemic heart disease, hypertension or chronic renal 
failure and did not explain how the Veteran's frost bite cold 
injuries of the lower extremities contributed to his fatal 
cardiomyopathy, other than by a lack of ability to exercise.  
Since this opinion is not based on clinical data or other 
rationale, it does not provide the required degree of medical 
certainty.  Therefore, it carries little evidentiary weight 
because it is "... unsupported and unexplained..." Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits. See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).   In addition, the Board 
notes that the examiner asserted that he reviewed the 
Veteran's medical records; however, as noted above, this fact 
does not, by itself, give the opinion probative value.  
Nieves-Rodriguez, supra.

The evidence of record which supports the appellant's 
contention that the Veteran's service-connected cold injury 
residuals of his lower extremities contributed to his fatal 
cardiomyopathy also includes the medical treatise information 
from the VA's website and the VA educational video submitted 
by the appellant.  The Court has held that a medical article 
or treatise can provide support to a claim, but that they 
must be combined with an opinion of a medical professional 
and be reflective of the specific facts of a case as opposed 
to a discussion of generic relationships.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).   The Board notes that the 
Veteran's representative had contended that the information 
in this website and the video, when considered with B.I., 
M.D.'s letters, provide a nexus between the Veteran's 
service-connected cold injuries of his lower extremities and 
his fatal cardiomyopathy.   However, the Board finds that 
this argument is not valid. 

In order to relate the VA information to the opinions 
expressed by B.I., M.D., the appellant, through her 
representative, made statements which are not of probative 
value.  Competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).   The Court 
has held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required. Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, while the appellant is competent to provide lay 
evidence, which is defined in 38 C.F.R. § 3.159(a)(2) as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person, neither the appellant or her representative is 
competent to provide medical evidence.  

The Board notes that, in his arguments, the appellent's 
representative contended that it could be said that it is 
very likely that the Veteran may have suffered with vascular 
injury due to his cold injuries for the remainder of his 
life; however, there is no medical evidence that the Veteran 
had vascular injury due to his cold injuries to his lower 
extremities.  In fact, the July 2004 VA medical examiner 
noted that there was no history of ulcerations of the feet, 
amputations, claudications or problems with peripheral 
vascular disease.  The appellant's representative noted that, 
in the video, W.J.M., M.D. declared that the danger is the 
sudden release of metabolites and release of excess amounts 
of potassium from muscle degeneration and injury that may 
cause cardioplegia and quoted a medical dictionary with 
regard to the term "cardioplegia."  However, there is no 
competent medical evidence that the Veteran had the sudden 
release of metabolites and release of excess amounts of 
potassium from muscle degeneration and injury.
  
In addition, these articles do not discuss the impact of the 
Veteran's extensive health problems, which included chronic 
ischemic heart disease, chronic renal failure, diabetes 
mellitus, type II and hypertension.  Furthermore, the 
information on the website indicates that cold injuries could 
worsen as the Veteran grows older develop into complicating 
conditions such as diabetes.  However, in this case, the 
Veteran has a long-standing history of diabetes mellitus.  As 
such, these articles are not competent to show that the 
Veteran's fatal cardiomyopathy was caused by his service-
connected cold injury residuals of his lower extremities. 

In terms of the negative opinions in the claims file, the 
July 2004 VA medical examiner reviewed the Veteran's 
extensive medical history and noted that there was no history 
of ulcerations of the feet, amputations, claudications or 
problems with peripheral vascular disease.  The May 2005 VA 
and the April 2009 VHA examiners considered the effect of the 
Veteran's other extensive health problems when formulating 
the opinions with regard to the cause of the Veteran's death.  
The May 2005 VA examiner noted that the Veteran's death was a 
result of his extensive cardiovascular disease, which 
included chronic ischemic heart disease, chronic renal 
failure and diabetes mellitus, type II.  The April 2009 VHA 
examiner opined that the Veteran developed cardiomyopathy as 
a result of diabetes, hypertension and coronary artery 
disease together, with congestive heart failure.  

Based upon the evidence of record, the Board finds that the 
weight of the evidence is not in relative equipoise with 
regard to the cause of the Veteran's death.  The Board 
ultimately concludes that the negative VA opinion and VA 
treatment records outweigh the positive private opinions, in 
assessing the Veteran's fatal cardiomyopathy was not related 
to his service-connected cold injury residuals of his lower 
extremities.  As noted above, in order to warrant service 
connection for the cause of the Veteran's death, there must 
be evidence that links the fatal disease to a period of 
military service or a service-connected disability.  Ruiz, 
supra.  The evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  However, in the present case, the Board 
finds that the preponderance of evidence is against such a 
conclusion.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  This claim is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


REMAND

With respect to the appellants other claims on appeal, at her 
videoconference hearing, the appellant's representative 
claimed that there was CUE in a December 1951 which granted 
service connection for the Veteran's strained muscle in the 
dorsum of his left foot.  The appellant contends that the 
grant was based upon a misdiagnosis, and that the Veteran was 
actually suffering from cold injury residuals of the lower 
extremities. However, the AOJ has not adjudicated the CUE 
issue, which the Board finds is inextricably-intertwined with 
the issues entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 and the issues of earlier effective dates 
for the grant of service connection for the Veteran's 
residuals of cold injuries of his lower extremities and for 
his TDIU rating, for accrued benefit purposes.  The CUE issue 
must thus be initially adjudicated by the AOJ prior to an 
appellate decision on the remaining issues, as a finding of 
CUE in the December 1951 rating decision would have a 
significant impact on the issues on appeal. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any appellate 
review on the other claim meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should adjudicate the 
appellant's claim of CUE in a December 
1951 rating decision, taking into 
consideration the contentions set forth by 
at her March 2008 videoconference hearing.

2.  If the CUE claim is denied, the AOJ 
should provide the appellant with notice 
of her appellate rights.  Upon receipt of 
a timely notice of disagreement, if any, 
the AOJ should furnish the appellant and 
her accredited representative a statement 
of the case with citation to and 
discussion of all applicable law and 
regulations.  Thereafter, if the appellant 
files a timely substantive appeal 
concerning the CUE issue, the AOJ should 
certify the issue for appellate review.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claims.  If the benefits 
sought remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


